In an action to compel specific performance of an oral contract to convey real property, plaintiffs alleged that real property purchased by defendant, in part with his own funds and in part with theirs, was held by defendant in his own name as security for the payment by plaintiffs to defendant of the portion of the purchase price which defendant had paid, and that he had agreed to convey such property to them when such payment should be made. Judgment in favor of plaintiffs unanimously affirmed, with costs. Ho opinion. Present — Carswell, Acting P. J., Johnston, Adel, Holán and Sneed, JJ,'